Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 14, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Publication No.: US 2019/0146270 A1, “Kim”).
Regarding Claim 1, Kim discloses a quantum dot color filter (Figure 2A), having
A plurality of filter regions arranged at intervals (Figure 2A, filter regions CCF), each filter region comprising a plurality of sub-filter regions arranged at intervals (Figure 2A, sub-filter regions CCF1, CCF2, CCF3), wherein colors of light from the plurality of sub-filter regions are different from each other (Paragraph 0092), and at least part of the plurality of sub-filter regions are provided with
A quantum dot functional layer configured to emit light of a color under excitation of excitation light (Figure 2D, quantum dot function layer CCF comprises quantum dot EP, excitation light B-Light; Paragraphs 0092-0096); wherein
The quantum dot functional layer has a hollowed-out portion, and the hollowed-out portion exposes a side surface of the quantum dot function layer so that the excitation light is able to arrive at the side surface (Figure 2A, hollowed out portions MG exposes at least portion of side surfaces of quantum dot functional layer CCF so that excitation light arrives at side surfaces).

Regarding Claim 2, Kim discloses the quantum dot color filter of claim 1, wherein the quantum dot functional layer comprises a plurality of strip structures extending in a same direction, a gap is between adjacent strip structure, and gaps between the plurality of strip structures define the hollowed-out portion (Figure 2A, strip structure MG define hollowed-out portion).

Regarding Claim 3, Kim discloses the quantum dot color filter of claim 2, wherein a gap between any two adjacent strip structures has a same width (Figure 2A, all strip structures MG have identical gaps therebetween). 

Regarding Claim 4, Kim discloses the quantum dot color filter of claim 1, wherein the quantum dot functional layer comprises a plurality of block structures arranged in an array, and a gap is between adjacent block structures; gaps between the plurality of the block structures define the hollowed-out portion (Figure 2A, block structures MG define hollowed-out portion). 

Regarding Claim 5, Kim discloses the quantum dot color filter of claim 4, wherein the block structures comprises any one of a rectangular block structure, circular block structure, and a diamond block structure (Figure 2A comprises block structures MG having a rectangular shape).

Regarding Claim 7, Lee discloses the quantum dot color filter of claim 1, wherein the excitation light is blue light, and the plurality of sub-filter regions comprise a red sub-filter region, a green sub-filter region, and a blue sub-filter region; the quantum dot functional layer comprises a red light quantum dot functional layer configured to emit red light under excitation of blue light and a green light quantum dot functional layer configured to emit green light under excitation of blue light (Figure 2D, CCF1 comprises red light quantum dot EP-R; Paragraph 0096, CCF2 comprises green light quantum dot EP-G; Paragraph 0096); the red light quantum dot function layer is in the red sub-filter region; the green light quantum dot function layer is in the green sub-filter region (Figure 2A; Paragraphs 0092-0096); and a transparent insulating layer capable of transmitting blue light is in the blue sub-filter region (Figure 2D, transparent insulating layer CCF3).

Regarding Claim 9, Kim discloses the quantum dot color filter of claim 1, wherein a light shielding layer is between adjacent sub-filter regions (Figure 2A, light shielding layer BM is disposed between adjacent sub-filter regions).

Regarding Claim 14, Kim discloses a method for fabricating a quantum dot color filter (Figure 2), the quantum dot color filter being the quantum dot color filter of claim 1, and the method comprising:
Forming a quantum dot functional material layer configured to emit light of a color under excitation of excitation light  (Figure 2A and 2D, quantum dot function layer CCF comprising quantum dot EP, excitation light B-Light; Paragraph 0096); and
Forming a hollowed-out portion in the quantum dot functional material layer to form the quantum dot color filter, wherein the hollowed-out portion exposes a side surface of the quantum dot functional material layer, so that the excitation light is able to arrive at the side surface (Figure 2A, hollowed out portions MG exposes at least portion of side surfaces of quantum dot functional layer CCF so that excitation light arrives at side surfaces).

	Regarding Claim 19, Kim discloses a display panel (Figure 2A), comprising the quantum dot color filter of claim 1.

	Regarding Claim 20, Kim discloses a display device (Figure 1), comprising the display panel of claim 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee et al (US Publication No.: US 2017/0090247 A1 of record, “Lee”).
Regarding claim 10, Lee discloses the quantum dot color filter of claim 9.
Kim fails to disclose that a thickness of the light shielding layer is greater than or equal to a thickness of the quantum dot functional layer.
However, Lee discloses a similar filter where a thickness of the light shielding layer is greater than or equal to a thickness of the quantum dot functional layer  (Figure 6, light shielding layer 320 has the same thickness as that of the quantum dot functional layer 330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter as disclosed by Kim to include a light shielding layer having a particular thickness as disclosed by Lee. One would have been motivated to do so for the purpose of defining the color conversion layers and reducing color crosstalk (Lee, Paragraph 0058). 


Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Baek et al (US Publication No.: US 2018/0156951 A1 of record, “Baek”).
Regarding Claim 8, Kim discloses the quantum dot color filter of claim 1, wherein the excitation light is blue light (Paragraph 0056), and the plurality of sub-filter regions comprise a red sub-filter region (Figure 2A, red sub-filter region CCF1), a green sub-filter region (Figure 2A, green sub-filter region CCF2), and a blue sub-filter region (Figure 2A, blue sub-filter region CCF3); the quantum dot functional layer comprises a red light quantum dot functional layer configured to emit red light under excitation of blue light (Figure 2D, red light quantum dot functional layer CCF1 comprising quantum dot EP-R), a green light quantum dot functional layer configured to emit green light under excitation of blue light (Figure 2D, green light quantum dot functional layer CCF2 comprises green quantum dot EP-G), the red light quantum dot functional layer is in the red sub-filter region (Figure 2A and 2D, red sub-filter region CCF1 comprises red light quantum dot functional layer EP-R); the green light quantum dot functional layer is in the green sub-filter region (Figure 2A and 2D, green sub-filter region CCF2 comprises green light quantum dot functional layer EP-G).
Kim fails to disclose a blue light quantum dot functional layer configured to emit blue light under excitation of blue light, wherein the blue light quantum dot functional layer is in the blue sub-filter region.
However, Baek discloses a similar filter comprising a blue light quantum dot functional layer configured to emit blue light under excitation of blue light (Baek, Figure 3, blue light quantum dot functional layer BQD; Paragraph 0093), wherein the blue light quantum dot functional layer is in the blue sub-filter region (Baek, Figure 3, blue sub-filter region CCP1 comprises blue light quantum dot functional layer BQD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter as disclosed by Kim to include a quantum dot functional layer in the blue sub-filter region as disclosed by Baek. One would have been motivated to do so for the purpose of converting blue light into a blue light having a slightly lower wavelength thereby improving the light transmittance of the filter (Baek, Paragraph 0093). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claim 11, Lee discloses the quantum dot color filter of claim 10.
Kim fails to explicitly disclose that the thickness of the light shielding layer is in a range of .5um to 3um. However, Kim discloses the general environment of having a light blocking member that is disposed between neighboring color conversion layers in order to improve light transmission and color purity (Kim, Paragraph 0082). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the thickness of the light shielding layer is in a range of .5um to 3um is the result-effective variable, and when this thickness is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of improving color purity and light transmission are realized. While Kim does not directly disclose that the thickness of the light shielding layer is in a range of .5um to 3um, Kim does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the thickness of the light shielding layer is in a range of .5um to 3um for the purpose of improving light conversion and light transmission thereby improving display quality. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fang et al (US Publication No.: US 2020/0347291 A1, “Fang”).
Regarding Claim 12, Kim discloses the quantum dot color filter of claim 1.
Kim fails to disclose that a material of the quantum dot functional layer comprises a mixture of quantum dots and an ultraviolet (UV) curable monomer component.
However, Fang discloses a similar quantum dot composition where a material of the quantum dot functional layer comprises a mixture of quantum dots and an ultraviolet (UV) curable monomer component (Fang, Paragraph 0061; Paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the quantum dot functional layer as disclosed by Kim to include a specific composition as disclosed by Fang. One would have been motivated to do so for the purpose of improving stability of the quantum dots (Fang, Paragraph 0081).

Regarding Claim 13, Kim in view of Fang discloses the quantum dot color filter of claim 12.
Kim fails to disclose that a mass ratio of the quantum dots to the monomer component in the mixture is in a range of 1:1 to 7:3.
However, Fang discloses a similar quantum dot composition where a mass ratio of the quantum dots to the monomer component in the mixture is in a range of 1:1 to 7:3 (Fang, Paragraph 0061; Paragraph 0081). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the quantum dot functional layer as disclosed by Kim to include a specific composition as disclosed by Fang. One would have been motivated to do so for the purpose of improving stability of the quantum dots (Fang, Paragraph 0081).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Isonaka et al (US Publication No.: US 2019/0390076 A1, “Isonaka”).
Regarding Claim 15, Kim discloses the method of claim 14, wherein forming the quantum dot functional material layer comprises: forming a light shielding layer which defines a plurality of sub-filter regions (Figure 2A, light shielding layer BM).
Kim fails to disclose a step of printing a quantum dot mixed colloid into the plurality of sub-filter regions through an ink-jet printing process to form the quantum dot functional material layer.
However, Isonaka discloses a similar method comprising a step of printing a quantum dot mixed colloid into the plurality of sub-filter regions through an ink-jet printing process to form the quantum dot functional material layer (Isonaka, Paragraph 0121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kim to include an ink-jet printing process as disclosed by Isonaka. One would have been motivated to do so for the purpose of reducing light leakage while ensuring sufficient ejection stability (Isonaka, Paragraph 0108).

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 16, the prior art of record does not teach or suggest a method for fabricating a quantum dot color filter, comprising: forming a quantum dot functional material layer; and forming a hollowed-out portion in the quantum dot functional material layer, wherein the hollowed-out portion exposes a side surface of the quantum dot functional material layer; wherein forming the quantum dot material layer comprises: forming a light shielding layer defining a plurality of sub-filter regions; and printing a quantum dot mixed colloid into the plurality of sub-filter regions through an ink-jet printing process; wherein forming the hollowed-out portion in the quantum dot functional material layer comprises: pressing a template on the quantum dot material layer and forming the hollowed-out portion through a nano-imprint lithography process, in combination with the remaining features recited in the claim.
The prior art of Lee (US 2017/0090247 A1) discloses a method for fabricating a quantum dot color filter, comprising: forming a quantum dot functional material layer; and forming a hollowed-out portion in the quantum dot functional material layer, wherein the hollowed-out portion exposes a side surface of the quantum dot functional material layer; wherein forming the quantum dot material layer comprises: forming a light shielding layer defining a plurality of sub-filter regions (Lee, Figure 6). Lee fails to disclose a step of using an ink-jet printing process and also fails to disclose the specific steps of forming the hollowed-out portion. The prior art of Isonaka (US 2019/0390076 A1) discloses a method comprising an ink-jet process to form a quantum dot mixed colloid (Isonaka, Paragraph 0121). However, Isonaka also fails to disclose the particular steps of forming the hollowed-out portion. The prior art of Mason (US 2010/0087352 A1) discloses the use of a template and nano-imprint lithography to form a pillar structure (Mason, Paragraph 0039). However, Mason specifically fails to disclose a method of forming the hollowed-out portion in the quantum dot functional material layer comprising: pressing a template on the quantum dot material layer and forming the hollowed-out portion through a nano-imprint lithography process.
Therefore, Claim 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-18 would be allowable by virtue of their dependence on claim 16. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871